DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.
 
Status of the Claims
Based on the current set of claims (Claims, 27 April 2021), Claims 1-2, 5-13, 16-24 are pending.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, 3, 5, 7, 8, 10, 12, 14, 16, and 19 under 35 U.S.C. §103 (Remarks, 27 April 2021, Claims Rejections) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 12, 13, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 20180324022 A1 using the provisional filing date of 04 May 2017 corresponding to U.S. Provisional Application 62/501,716; hereinafter referred to as “Sheng”) in view of Qualcomm Incorporated (PBCH Design Considerations, 3rd April 2017, 3GPP TSG RAN WG1 Meeting RAN1#88bis, Tdoc: R1-1705568; hereinafter referred to as “Qualcomm”) in further view of Harada et al. (US 20200059810 A1 using the PCT filing date of 02 May 2017; hereinafter referred to as “Harada”).
Regarding Claim 1, Sheng discloses a method in a user equipment, the method comprising: 
¶61 & ¶20 & Fig. 8 (Step 8-2) | Application 62/501,716: ¶50-51 & Fig. 8, Sheng discloses reception, by a terminal, of a synchronization signalling block burst set where the synchronization signalling block burst set comprises SS burst set where each SS Burst set further comprises L synchronization signal blocks); 
performing a measurement at least on the received synchronization signal of the synchronization signal block (¶61 & Fig. 8 (Step 8-4) & ¶56-57 | Application 62/501,716: ¶50-51 & Fig. 8, Sheng discloses measuring, by the terminal, the secondary synchronization signal, or reference signal, of the synchronization signalling block.  ¶97, Sheng discloses that each synchronization signal block comprises a new radio primary synchronization signal (NR-PSS) and a new radio secondary synchronization signal (NR-SSS)); 
transmitting a measurement report (¶61 & Fig. 8 (Step 8-4) & ¶56-57, Sheng discloses transmission by reporting the measurement results to the radio access node).
However, Sheng does not explicitly disclose receiving a physical broadcast channel of the synchronization signal block; wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel, wherein the first portion of the physical broadcast channel carries at least a part of minimum system information, wherein the second portion of the physical broadcast channel carries timing information, and wherein the timing information includes information including at least an indication of a synchronization signal block index of the synchronization signal block within the synchronization signal burst set, demodulating and decoding the second portion of the physical broadcast channel; and determining the synchronization signal block index of the 
Qualcomm teaches receiving a physical broadcast channel of the synchronization signal block (Pg. 2 of 8, §2.1 NR-PBCH, Qualcomm teaches reception, by a user equipment from a different device, a NR-PBCH corresponding to a Synchronization Signal Block); wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches a New Radio Physical Broadcast Channel (NR-PDCH) comprising a first portion further comprising the minimum system information and a second portion further comprising a synchronization signal (SS) block index), wherein the first portion of the physical broadcast channel carries at least a part of minimum system information (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that a first portion of the NR-PDCH includes minimum system information), wherein the second portion of the physical broadcast channel carries timing information (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that the second portion of the NR-PDCH includes SS block index.  Examiner correlates SS Block Index to “timing information”), and wherein the timing information includes information including at least an indication of a synchronization signal block index of the synchronization signal block within the synchronization signal burst set (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that the second portion of the NR-PDCH includes SS block index.  Examiner correlates SS Block Index to “timing information”), 
Pg. 2 of 8, §2.2 NR-PBCH Reference Signal, Qualcomm teaches demodulation and decoding the PBCH using a reference signal); and 
determining the synchronization signal block index of the synchronization signal block within the synchronization signal burst set at least based on the demodulating and decoding (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches determining the SS block index from the second portion of the NR-PDCH after demodulation/decoding of the PBCH using a reference signal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sheng by receiving a physical broadcast channel of the synchronization signal block; wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel, wherein the first portion of the physical broadcast channel carries at least a part of minimum system information, wherein the second portion of the physical broadcast channel carries timing information, and wherein the timing information includes information including at least an indication of a synchronization signal block index of the synchronization signal block within the synchronization signal burst set, demodulating and decoding the second portion of the physical broadcast channel; and determining the synchronization signal block index of the synchronization signal block within the synchronization signal burst set at least based on the demodulating and decoding as taught by Qualcomm because additional signaling, in another PBCH or NR-SS, reduces spectrum utilization which, in turn, improves the operation of the UE (Qualcomm, Pg. 4 of 8, §2.4 NR-PBCH Payload and Contents).

Harada teaches the measurement report includes a measurement quantity from the measurement on the received synchronization signal of the synchronization signal block and includes the determined synchronization signal block index (¶41, Harada discloses a measurement report that comprises a Received Signal Reference Power measurement corresponding to a SS block and the SS Block Index corresponding to the SS block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sheng by requiring that the measurement report includes a measurement quantity from the measurement on the received synchronization signal of the synchronization signal block and includes the determined synchronization signal block index as taught by Harada because beam switching is improved by allowing the network to just which beam’s quality is good from the viewpoint of the user equipment (Harada, ¶41).
Regarding Claim 2, Sheng in view of Harada discloses the method according to claim 1.
Qualcomm further teaches the part of minimum system information includes an indication of a part of system frame number information (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that a first portion of the NR-PDCH includes minimum system information further comprising system frame number (SFN)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sheng in view of Qualcomm in further view of Harada by requiring Qualcomm, Pg. 4 of 8, §2.4 NR-PBCH Payload and Contents).
Regarding Claim 7, Sheng in view of Harada discloses the method according to claim 1.
Sheng further discloses a set of resource elements corresponding to the second portion comprises a part of physical broadcast channel orthogonal frequency division multiplexing symbols (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches a New Radio Physical Broadcast Channel (NR-PDCH) comprising a first portion further comprising the minimum system information and a second portion further comprising a synchronization signal (SS) block index are transmitted over the time-frequency resources scheduled over the PBCH).
Regarding Claim 8, Sheng in view of Harada discloses the method according to claim 1.
Sheng further discloses a set of resource elements corresponding to the second portion comprises a part of a physical broadcast channel frequency band (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches a New Radio Physical Broadcast Channel (NR-PDCH) comprising a first portion further comprising the minimum system information and a second portion further comprising a synchronization signal (SS) block index are transmitted over the time-frequency resources scheduled over the PBCH).
Regarding Claim 12, Sheng discloses an apparatus comprising: 
a transceiver that receives a synchronization signal of a synchronization signal block of a synchronization signal burst set (¶61 & ¶20 & Fig. 8 (Step 8-2) | Application 62/501,716: ¶50-51 & Fig. 8, Sheng discloses reception, by a terminal, of a synchronization signalling block burst set where the synchronization signalling block burst set comprises SS burst set where each SS Burst set further comprises L synchronization signal blocks); and 
a controller coupled to the transceiver, where the controller performs a measurement at least on the received synchronization signal of the synchronization signal block (¶61 & Fig. 8 (Step 8-4) & ¶56-57 | Application 62/501,716: ¶50-51 & Fig. 8, Sheng discloses measuring, by the terminal, the secondary synchronization signal, or reference signal, of the synchronization signalling block.  ¶97, Sheng discloses that each synchronization signal block comprises a new radio primary synchronization signal (NR-PSS) and a new radio secondary synchronization signal (NR-SSS)), 
wherein the transceiver transmits a measurement report (¶61 & Fig. 8 (Step 8-4) & ¶56-57, Sheng discloses transmission by reporting the measurement results to the radio access node).
However, Sheng does not explicitly disclose wherein the transceiver receives a physical broadcast channel of the synchronization signal block, wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel, wherein the first portion of the physical broadcast channel carries at least a part of minimum system information, wherein the second portion of the physical broadcast channel carries timing information, and wherein the timing information includes information including at least an indication of a synchronization signal block index of the synchronization signal block within the synchronization signal burst set, wherein the controller demodulates and decodes the second portion of the physical broadcast channel, and determines the 
Qualcomm teaches wherein the transceiver receives a physical broadcast channel of the synchronization signal block (Pg. 2 of 8, §2.1 NR-PBCH, Qualcomm teaches reception, by a user equipment from a different device, a NR-PBCH corresponding to a Synchronization Signal Block), wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches a New Radio Physical Broadcast Channel (NR-PDCH) comprising a first portion further comprising the minimum system information and a second portion further comprising a synchronization signal (SS) block index), wherein the first portion of the physical broadcast channel carries at least a part of minimum system information (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that a first portion of the NR-PDCH includes minimum system information), wherein the second portion of the physical broadcast channel carries timing information (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that the second portion of the NR-PDCH includes SS block index.  Examiner correlates SS Block Index to “timing information”), and wherein the timing information includes information including at least an indication of a synchronization signal block index of the synchronization signal block within the synchronization signal burst set (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that the second portion of the NR-PDCH includes SS block index.  Examiner correlates SS Block Index to “timing information”), wherein the controller demodulates and decodes the second portion of the physical broadcast channel (Pg. 2 of 8, §2.2 NR-PBCH Reference Signal, Qualcomm teaches demodulation and decoding the PBCH using a reference signal), and determines the Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches determining the SS block index from the second portion of the NR-PDCH after demodulation/decoding of the PBCH using a reference signal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sheng by requiring that the transceiver receives a physical broadcast channel of the synchronization signal block, wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel, wherein the first portion of the physical broadcast channel carries at least a part of minimum system information, wherein the second portion of the physical broadcast channel carries timing information, and wherein the timing information includes information including at least an indication of a synchronization signal block index of the synchronization signal block within the synchronization signal burst set, wherein the controller demodulates and decodes the second portion of the physical broadcast channel, and determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set at least based on the demodulating and decoding as taught by Qualcomm because additional signaling, in another PBCH or NR-SS, reduces spectrum utilization which, in turn, improves the operation of the UE (Qualcomm, Pg. 4 of 8, §2.4 NR-PBCH Payload and Contents).
However, Sheng in view of Qualcomm does not explicitly disclose the measurement report includes a measurement quantity from the measurement on the received 
Harada teaches the measurement report includes a measurement quantity from the measurement on the received synchronization signal of the synchronization signal block and includes the determined synchronization signal block index (¶41, Harada discloses a measurement report that comprises a Received Signal Reference Power measurement corresponding to a SS block and the SS Block Index corresponding to the SS block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sheng in view of Qualcomm by requiring that the measurement report includes a measurement quantity from the measurement on the received synchronization signal of the synchronization signal block and includes the determined synchronization signal block index as taught by Harada because beam switching is improved by allowing the network to just which beam’s quality is good from the viewpoint of the user equipment (Harada, ¶41).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 2.
Regarding Claim 23, Sheng in view of Qualcomm in further view of Harada discloses the method of claim 1.
Qualcomm further teaches the timing information includes information including only one indication of the synchronization signal block index of the synchronization signal block within the synchronization signal burst set (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that the second portion of the NR-PDCH includes SS block index).
Qualcomm, Pg. 4 of 8, §2.4 NR-PBCH Payload and Contents).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 23.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Qualcomm in view of Harada in further view of Wei et al. (US 20200100214 A1 using the foreign filing date of 26 January 2017 corresponding to PCT/CN2017/072721; hereinafter referred to as “Wei”).
Regarding Claim 10, Sheng in view of Qualcomm in further view of Harada discloses the method according to claim 1.
However, Sheng in view of Qualcomm in further view of Harada does not explicitly disclose the part of minimum system information and the timing information are jointly encoded.
Wei teaches the part of minimum system information and the timing information are jointly encoded (¶84 & Fig. 9 (925), Wei teaches jointly encoding a SS Block Index and a PBCH Payload.  ¶82, Wei further teaches that the PBCH Payload may comprise a system frame number (SFN)).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 10.

Allowable Subject Matter
Claims 5-6, 9, 11, 16-17, 18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474